NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



RICHARD JAMES MELANSON,                     )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D19-1778
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for Collier
County; Ramiro Manalich, Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew J. Salvia, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, LaROSE, and MORRIS, JJ., Concur.